Cook, J.,
dissenting. I respectfully dissent from the majority’s opinion. I would affirm the judgment of the court of appeals returning the case pursuant to State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245. This is not a case of vocationally unfavorable evidence paired with a high degree of physical impairment — the usual Gay relief profile. See State ex rel. Domjancic v. Indus. Comm. (1994), 69 Ohio St.3d 693, 635 N.E.2d 372.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.